WAIVER OF REGISTRATION RIGHTS

 

THIS WAIVER OF REGISTRATION RIGHTS (this “Waiver”) is made as of [_____], 2017
(the “Effective Date”) by and between SQL Technologies Corp. (f/k/a Safety Quick
Lighting & Fans Corp.), a Florida corporation (the “Company”), and the
undersigned (the “Holder”).

 

WHEREAS, the Company issued to the Holder one or more certain Registration
Rights Agreements dated November 26, 2013, May 8, 2014 and/or June 25, 2014
(each instrument or all such instruments, the “Registration Rights
Agreement(s)”); the parties have agreed to waive all their rights under the
Registration Rights Agreement(s); and, pursuant to Section 14 of the
Registration Rights Agreement(s), any modification, waiver, termination or
otherwise must be in writing and signed by both parties.

 

The Company and the Holder hereby agree as follows:

 

1.       Definitions. Capitalized terms used and not defined in this Waiver have
the respective meanings assigned to them in the Registration Rights
Agreement(s).

 

2.       Waiver of Registration Rights. The Company and the Holder hereby
irrevocably waive any and all rights that either party has, may have, or may
have had, with respect to the Registration Rights Agreement(s), including but
not limited to any obligation of the Company to register or maintain effective
registration under the Securities Act of the Registrable Securities. The parties
agree that the Registration Rights Agreement(s) are hereby null and void.

 

3.       Miscellaneous. This Waiver constitutes the sole and entire agreement of
the parties with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. This
Amendment is governed by, and construed in accordance with, the laws of the
State of Florida, without regard to the conflict of laws provisions of such
State. This Amendment may be executed in any number of counterparts and by
electronic transmission or facsimile, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Waiver to be effective as of
the Effective Date set forth above.

 

 

HOLDER: THE COMPANY:

SQL TECHNOLOGIES CORP.

(entity name, if applicable)

By: By: _______

Name: Name: John P. Campi

Title: Title: Chief Executive Officer 



  

 